       Case 4:18-cv-01010-O Document 1 Filed 12/26/18        Page 1 of 9 PageID 1

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                              FT WORTH DIVISION

 ALARM FUNDING ASSOCIATES,
 LLC, a Maryland company,
 235 Schilling Circle, Suite 107
 Cockeyesville, MD 21030

               Plaintiff,
         vs.

 REPUBLIC ALARM GROUP, LLC
 REGISTERED AGENT:                                  Civil Action No.
 Krista Say
 7517 Howling Coyote Lane
 Fort Worth, TX 76131

 and

 PHOXAY SAYSANAM
 1208 Realoaks Dr
 Fort Worth, TX 76131-3378

               Defendants.

                    COMPLAINT AND REQUEST FOR JURY TRIAL

        Now Comes Plaintiff, ALARM FUNDING ASSOCIATES, LLC, by and through

its undersigned counsel, complaining of Defendants REPUBLIC ALARM GROUP and

PHOXAY SAYSANAM, as follows:

                                         Parties

        1.     Plaintiff Alarm Funding Associates, LLC is a Maryland limited liability

company with its principal office and place of business located in Cockeyesville,

Maryland and Pennsylvania.

        2.     Defendant, Republic Alarm Group, LLC (“Republic”) is a Texas limited

liability company with its principal place of business in Tarrant County, TX.

                                            1
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18           Page 2 of 9 PageID 2

         3.    Defendant Phoxay Saysanam is an individual who resides in Tarrant

County, TX.

                                  Jurisdiction and Venue

         4.    Defendants reside in Tarrant County, TX and are therefore subject to the

jurisdiction of this court.

         5.    Diversity jurisdiction over Plaintiff’s claims is proper under 28 U.S.C.

§1332.

         6.    Venue is proper within the Ft. Worth Division of the Northern District of

Texas because all or substantially all of the events giving rise to Plaintiff’s claims for

relief occurred within this district and division.

                                     Background Facts

         7.    AFA is an alarm security funding and acquisition company.

         8.    Defendant Republic1 is engaged in the sale, installation and monitoring of

residential and commercial burglar and fire alarm systems in the State of Texas.

         9.    AFA regularly purchases alarm contracts from dealers like Defendant

Republic in order to provide dealers with capital for operations.

         10.   In doing so, AFA and the dealer hold AFA out to the dealer’s customers as

a new billing and collections specialist for the dealer, but in reality, AFA actually owns

the dealer contracts.




1 Defendant will refer to Defendant Republic; otherwise, Saysanam will be referred to
by name.
                                              2
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18          Page 3 of 9 PageID 3

       11.    This business model enables dealers, like Defendant, to maintain their

relationships with their customer base even though they have sold the customer

contracts to AFA.

       12.    The business model is advantageous to dealers like Republic because it

allows them to generate additional revenue through service calls or referrals generated

by the very same customer base it no longer owns.

       13.    However, AFA’s business model also depends on preserving the goodwill

of the customer base to insure the customer base will continue to make monthly

payments in the future.

       14.    To that end, AFA’s dealers and respective owners are contractually

required to take and avoid certain actions.

                                 AFA/Republic Contracts

       15.    Defendant sold over 3700 customer accounts to AFA through a series of

agreements in exchange for initial payments from AFA to Republic in excess of $7

million.

       16.    AFA and Republic signed 22 Account Purchase and Sale Agreements

(“APSAs”) in which AFA purchased some of Defendant’s customer accounts.

       17.    Defendant Saysanam executed the APSAa on behalf of Republic.

       18.    The APSAs required AFA to pay a multiple of recurring monthly revenue

generated by each account to Republic. In exchange, AFA acquired the customer

accounts and the associated right to receive all future revenues from each account..

       19.    AFA purchased a total of 3,742 customer accounts from Republic

(collectively referred as the “Portfolio”).
                                              3
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18           Page 4 of 9 PageID 4

       20.    The APSAs contain virtually identical terms.2

                                    Qualifying Accounts

       21.    Pursuant to the terms of the contract, each sold account must satisfy

certain conditions to qualify for purchase (“Qualifying Accounts”).

       22.    Each contract has an Exhibit A setting forth the details of the accounts

purchased with the total recurring monthly revenue for each.

       23.    Each Qualifying Account must satisfy all conditions for at least one year

after purchase.

       24.    If, during the first year, one or more of the accounts fail to qualify for

purchase, Defendant Republic could either replace the lost account or return the money

it received for the lost account.

       25.    The recurring monthly revenue for all original accounts and replacement

accounts must be equal to or greater than the recurring monthly revenue on Exhibit A

to the APSAs.

       26.    Plaintiff has lost so many Qualifying Accounts during the one year period

after each respective APSA that Defendant Republic has been unable to replace them

with new accounts or return the consideration paid.

       27.    As a result, the recurring monthly revenue to Plaintiff is far less than the

amount Republic promised under the APSAs.

       28.    Defendant’s breach of its obligations to furnish enough Qualifying

Accounts, and hence recurring monthly revenue due under the APSAs, has caused

2 The agreements contain terms AFA considers confidential and proprietary. Plaintiff
has not attached the agreements to the Complaint but will likely submit them to the
court under a motion to seal at the appropriate time.
                                             4
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18            Page 5 of 9 PageID 5

Plaintiff financial damages in an amount not less than $2.47 million.

                          Defendants Transfer Bogus Accounts

       29.      Republic, acting by and through its President, Defendant Saysanam, sold

multiple accounts to AFA that do not and have never existed.

       30.      Republic represented in the APSAs that it provided AFA with “true and

complete copies of all signed contracts” for customers in the Portfolio.

       31.      Based upon information and belief, Saysanam caused Republic to

fabricate contract documents (“Bogus Accounts”) for customers that never existed, such

as “Jaime Alfaro” or “DSI Partners.”

       32.      Saysanam knew the fabricated contracts on the Bogus Accounts were not

authentic and contained false material representations of fact, such as the existence of

the customer, the existence of a valid agreement, or the existence of a promise to pay by

the customer.

       33.      Saysanam presented the Bogus Accounts to AFA for purchase, intending

for AFA to rely on the false representations of fact contained in the fabricated contracts.

       34.      AFA relief on Defendants’ representation that the fabricated contracts

were legitimate and purchased the Bogus Accounts in reliance on same.

       35.      AFA paid money to Defendant Republic in exchange for the Bogus

Accounts.

       36.      In addition, Saysanam caused Republic to “sell” accounts to AFA with the

fraudulent intention of taking the account back so Republic could resell the account to

another funding company (hereinafter “Scam Accounts”). Saysanam and Republic kept

the proceeds of the “sale” of the Scam Accounts with no intention of either replacing the
                                             5
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18          Page 6 of 9 PageID 6

Scam Account or returning the proceeds.

       37.   AFA has been damaged in an amount in excess of $75,000 as a result of its

purchase of the Bogus and Scam Accounts.

                             FIRST CLAIM FOR RELIEF
                          (Breach of Contract as to Republic)

       38.   Plaintiff incorporates by reference, repeats and realleges each and every

allegation contained in the foregoing paragraphs of this Complaint as if fully set forth

herein.

       39.   Defendant sold customer accounts to AFA through the various APSA

contracts.

       40.   AFA has performed all of its obligations under the ASPA contracts.

       41.    Defendant’s failure to furnish enough Qualifying Accounts or return the

consideration paid for the lost accounts constitutes a breach of the APSAs.

       42.   Defendant’s breach of the APSAs has proximately caused Plaintiff

damages in an amount not less than $2,472,009.57

                            SECOND CLAIM FOR RELIEF
                             (Fraud as to both Defendants)

       43.   AFA incorporates by reference, repeats and realleges each and every

allegation contained in the foregoing paragraphs of this Complaint as if fully set forth

herein.

       44.   Defendant Republic, by and through the actions of Defendant Saysanam,

made material misrepresentations of fact to Plaintiff.

       45.   Defendants falsely presented the Bogus Accounts to Plaintiff as if they

were authentic when, in fact, they were not.
                                            6
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18            Page 7 of 9 PageID 7

         46.   Defendants’ misrepresentation was material to Plaintiff’s decision on

whether to purchase the Bogus Accounts.

         47.   Defendants intended for Plaintiff to rely on the misrepresentations.

         48.   Plaintiff did, in fact, rely on Defendants’ misrepresentations to its

detriment.

         49.   Plaintiff has been damaged in amount to be proven at trial as a result of its

reliance on Defendants’ misrepresentations.

         50.   Defendants sold the Bogus Accounts to Plaintiff with the specific intent to

injure Plaintiff and with actual malice as the Defendants knew that the Bogus Accounts

would not produce any income for Plaintiff.

         51.   In other words, Defendants created the fake accounts so they could

literally steal money from Plaintiff.

         52.   In addition, Defendants sold Scam Accounts to Plaintiff with the intention

of reclaiming the Bogus Accounts for resale and keeping AFA’s sale proceeds.

         53.   Defendants’ fraud entitles Plaintiff to recover its actual damages and

punitive damages from Defendants, jointly and severally.

                              THIRD CLAIM FOR RELIEF
                                 (Fraudulent Transfer)

         54.   AFA realleges paragraphs 1-53 in support of this claim for relief.

         55.   Republic has transferred substantial amounts of cash to Saysanam as

evidenced by Saysanam’s lavish lifestyle in light of his company’s inability to pay its

debts.

         56.   Republic transferred cash to Saysanam with actual intent to hinder, delay,

                                              7
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18                Page 8 of 9 PageID 8

or defraud Republic’s creditors, including AFA.

       57.       In the alternative, Republic transferred cash to Saysanam without

receiving a reasonably equivalent value in exchange for the cash transfer and Republic:

                 a.     was engaged or was about to engage in a business or a transaction

               for which the remaining assets of the debtor were unreasonably small in

               relation to the business or transaction; or intended to incur, or

                 b.     believed or reasonably should have believed that it would incur,

               debts beyond Republic’s ability to pay as they became due.

       58.       In the alternative, Republic transferred substantial amounts of cash to

Saysanam without receiving a reasonably equivalent value in exchange for the transfer

and Republic was insolvent at that time or Republic became insolvent as a result of the

cash transfers.

       59.       As a result of Republic’s fraudulent transfers of cash to Saysanam, AFA is

entitled to:

        a. avoidance of the transfer or obligation to the extent necessary to satisfy the
           claims for relief alleged in this lawsuit;

        b. an attachment or other provisional remedy against the asset transferred or
           other property of the transferee in accordance with the applicable Texas
           Rules of Civil Procedure and the Civil Practice and Remedies Code relating
           to ancillary proceedings; and

        c. subject to applicable principles of equity and in accordance with applicable
           rules of civil procedure:

                   i. an injunction against further disposition by Republic and Saysanam,
                      or both, of the asset transferred or of other property;

                  ii. appointment of a receiver to take charge of the asset transferred or of
                      other property of the transferee; or

                                                 8
     Case 4:18-cv-01010-O Document 1 Filed 12/26/18             Page 9 of 9 PageID 9

              iii. any other relief the circumstances may require.

                                       Prayer for Relief

       WHEREFORE, AFA demands judgment against Defendants, jointly and

severally, for the following relief:

       1.     Judgment for compensatory damages in an amount to be shown at trial;

       2.     Judgment for punitive damages against both Defendants;

       3.     Equitable relief and for Judgment as alleged in the Third Claim for Relief;

       4.     Judgment for AFA’s reasonable attorneys’ fees pursuant to the attorney

fee provisions contained in the APSA or as allowed by law;

       5.     Judgment for interest and taxable costs; and

       6.     Such other relief as this Court deems just and equitable, including all relief

requested in the various Claims for Relief themselves.

                               DEMAND FOR JURY TRIAL

             Plaintiff demands a trial by jury as to each issue set forth herein.


       This the 26th day of December, 2018.


                                                   s/Brett Dressler
                                                   TX 24007126
                                                   Sellers, Ayers, Dortch & Lyons, PA
                                                   301 S. McDowell, Suite 410
                                                   Charlotte, NC 28204
                                                   704-377-5050
                                                   704-927-2868 FAX
                                                   bdressler@sellersayers.com




                                               9
